Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 6, recites "a plate thickness direction of the aluminum plate material".  The term “plate thickness direction” is recited previously in parent claim 3, and therefore it is not clear whether the same or a different plate thickness direction is required.  For the purpose of examination, claim 4, line 6, reads on "the plate thickness direction of the aluminum plate material".  
Claim 4, line 7, recites "a plate thickness center side".  The term “plate thickness center side” is recited previously in parent claim 3, and therefore it is not clear whether the same or a different plate thickness center side is required.  For the purpose of examination, claim 4, line 67 reads on "the plate thickness center side".
Claim 8, lines 5-6, recite "an end surface".  The term “end surface” is recited previously in parent claim 7, and therefore it is not clear whether the same or a different end surface is required.  For the purpose of examination, claim 8, lines 5-6, reads on "the end surface".
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: moving mechanism in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obeda (US Patent 3,401,446).
Regarding claim 1, Obeda teaches a peeling apparatus (Figs. 1-2) for a metal plate material (col. 1, lines 19-26 and lines 34-35) configured to be able to peel one or a plurality of metal plate materials from a stack of metal plate materials (20 in Fig. 1) in which a plurality of metal plate materials are pressure-annealed and adhered to each other (col. 1, lines 19-24), comprising: 
a vibration transmitting section (15) that is configured to be able to abut an outer peripheral surface of the aluminum plate material (col. 2, lines 29-31), and is configured to be able to apply vibration along a stacking direction of the stack to the aluminum plate material (as shown by the vertical arrow near 14 in Fig. 1 and per col. 2, lines 46-50); and 
a transducer that is connected to the vibration transmitting section (12 in Fig. 2 and col. 2, lines 9-13), generates the vibration (col. 2, lines 9-13), and transmits the vibration to the vibration transmitting section (col. 2, lines 22).   
Regarding claim 6, Obeda teaches a method for peeling one or a plurality of metal plate materials from a stack of metal plate materials (20 in Fig. 1) in which a plurality of metal plate materials are pressure-annealed and adhered to each other (col. 1, lines 19-24), comprising: 
applying vibration along a stacking direction of the stack (as shown by the vertical arrow near 14 in Fig. 1 and per col. 2, lines 46-50), to an outer peripheral surface of the aluminum plate material (col. 2, lines 29-31).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Obeda in view of Komura (JPS62278254, cited on the IDS filed 09/28/2020, with text citations below to attached machine translation).
Regarding claim 2, Obeda does not explicitly teach the peeling apparatus as interpreted under 112(f).
However, Komura teaches a peeling apparatus for aluminum plate material (Fig. 1) comprising a moving mechanism with a holding section and actuator (21 in Fig. 1) configured to be able to relatively move the vibration transmitting section and the aluminum plate material (Constitution section on pg. 2).  
	Komura teaches that this moving mechanism allows capability relative motion for the equivalent of the thickness of one metal plate (Constitution section on pg. 2).  
	In view of Komura’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Komura’s moving mechanism with Obeda’s peeling apparatus to predictably obtain the movement capability taught by Komura and allowing for peeling at a desired location within the stack.
Regarding claims 3-4, neither Obeda nor Komura explicitly teach these features.  However, these features merely amount to a manner of operating the moving mechanism recited in claim 2. The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Furthermore, the apparatus of Obeda as modified by Komura clearly has the capability to operate in the manners recited in claims 3 and 4.  Thus in view of the above considerations, these features do not limit the apparatus of claim 1.  
Regarding claim 5, Komura teaches the vibration transmitting section abuts the outer peripheral surface of a single aluminum plate material located at an outermost portion of the stack (as shown in Fig. 4 and per Constitution section on pg. 2), with motivation for this manner of operation as provided in the rejection of claim 2 above.  
Regarding claims 7-8, neither Obeda nor Komura explicitly teach these features.  
However, it would have been obvious to one of ordinary skill in the art to perform the method of Obeda as modified by Komura in the manner recited in these claims during the normal course of layer by layer peeling of the metal plates, as taught by Obeda (col. 2, lines 46-50) to predictably obtain separation of metal plates at each of the locations recited in claims 7 and 8, respectively.
Regarding claim 9, Obeda does not explicitly teach this feature.
However, Komura teaches the vibration is applied to the outer peripheral surface of a single aluminum plate material located at an outermost portion of the stack (as shown in Fig. 4 and per Constitution section on pg. 2), with motivation for this feature as provided in the rejection of claim 2 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745